Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 5-9, 12-16, 19 and 20  have been amended and claims 4, 11, and 18 have been canceled; as a result claims 1-3, 5-10, 12-17, 19, and 20 are pending in the present application with claims 1, 8 and 15 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2020 and 13 October 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 12, filed 15 December 2020, with respect to objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 12, filed 15 December 2020, with respect to objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 12, filed 15 December 2020, with respect to objection to the claims have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 13, filed 15 December 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 2-4, 9-11, and 16-18 have been fully considered and are persuasive. The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 2-4, 9-11, and 16-18 has been withdrawn. 
Applicant’s arguments, see page 13, filed 15 December 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 13, filed 15 December 2020, with respect to the 35 U.S.C. 103 rejection of claims 1, 5, 8, 12, 15, and 19 have been fully considered and are persuasive. The previously applied 35 U.S.C. 103 rejection of claims 1, 5, 8, 12, 15, and 19 has been withdrawn. 
Claim Objections
Claims are objected to because of the following informalities:  it appears as though claims 5 and 6 should recite in part “comparing, by the computer device, the computed.”  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the extracting, by the computer device, the local region from the facial image according to the facial feature points comprises: converting, by the computer device, the facial image by using Piecewise Affine Warping according to the facial feature points; and extracting, by the computer device, the local region from the standard facial image.” It is not immediately clear when interpreted in light of the claims from which it depends or in light of the corresponding disclosure, a) if claim 1 should recite the portion “from the facial image” that is in the opening of the claim or if “from the facial image” should 
Claims 10 and 17 recite substantially similar subject matter as to that of claim 3 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (“3D Facial Model Construction and Animation From a Single Frontal Face Image,” 2011) in view of Seuss et al. (US PG Publication 2017/0300741) in further view of Li et al. (US PG Publication 2016/0006987).
Regarding claim 1, Patel teaches a facial animation implementation method (see for instance, title and abstract), performed at a computer device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (We have tested our algorithm on PIV, 3 GHz, 1GB RAM Computer, see for instance, page 205, ‘Simulation Results’.), the method comprising: 
capturing, by the computer device, a facial image of a person (In this paper we present a system which automatically generates a 3D face model from a single frontal image of a face, see abstract); 
extracting, by the computer device, facial feature points in the facial image (Facial feature extraction comprises two phases: face detection and facial feature extraction, see page 204, section A. Facial feature extraction); 
comparing, by the computer device, the facial feature points with standard feature points, to obtain a first deformation coefficient corresponding to a geometrical feature (Model is adapted to given frontal face with the help of two geometrical transformations scaling and translation…Assuming orthographic projection, the translation vector is determined by calculating the distance between the centers of 3D face model and 2D frontal face…Model is scaled by an amount Sx, Sy, and Sz, see page 204, B. Face model adaptation);
extracting, by the computer device, a local region according to the facial feature points for processing, to obtain a second deformation coefficient corresponding to an appearance feature (After global adaption of model we perform local refinement of model eyes, eyebrows, mouth and contour with that of face features, see page 204, B. Face model adaption); and 
driving, by the computer device, a three-dimensional virtual object according to the first deformation coefficient and the second deformation coefficient to perform a corresponding expression represented by the facial image of the person (After global adaption of model we perform local refinement of model eyes, eyebrows, mouth and contour with that of face features…After the 3D face geometry is reconstructed, it is rendered and appropriate texture is mapped to synthesis 2D face image which is shown in Fig. 5 and 6, see page 204, B. Face model adaption and figs. 5 and 6). 
While Patel teaches receiving a facial image of a person, Patal does not explicitly mention that the face image is captured or that the comparison is done with respect to corresponding 
In the same art of 3D face generation, Seuss teaches that classification can be based on, for example, on analyzing particular sections in one or more images and classifying them on the basis of their appearance (e.g., colors and/or their intensities or gray scales, average values, and so on), see paragraph 27. For instance, it is possible to estimate a particular facial appearance (e.g., wrinkles), and/or providing a probability value indicating the probability that particular sections of the images depict a particular facial expression, see paragraph 27. Trained classifiers can be used/classifiers trained on texture features, see paragraph 27 and 229. An AU model is a parameterized deformable shape that can be in the shape of vectors representing the deviation of landmarks of the human face from the mean face, see paragraph 82. The low poly meshes can consist of a number of nodes, which correspond to facial landmarks chosen to represent the shape of the human face, see paragraph 85. Fig. 4 shows a representation of a human face with labelled facial points or facial landmarks that can be used to represent the shape of a human face, see paragraph 86 and fig. 4. It is also possible to extend the AU by including a number of vectors that represent the possible directions of person-dependent facial shape variations, see paragraph 
It would have been obvious to one of ordinary skill having the teachings of Patel and Seuss in front of them before the effective filing date of the claimed invention to incorporate a deformable face model as taught by Seuss into Patel’s morphable head/face model, as capturing images and parameterizing a deformable face shape, such as described by Seuss was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Patel. 
The modification of Patel with Seuss would have allowed capturing, by the computing device, a facial image of a person and the second deformation coefficient is obtained by: determining. by the computer device, the second deformation coefficient corresponding to the local region according to a texture feature, including: determining, by the computer device, an identification result corresponding to the local region by using a trained classifier according to the texture feature, wherein the classifier is obtained bv learning the texture feature in a labeled sample: and determining, by the computer device, the second deformation coefficient corresponding to the texture feature according to the identification result.
The motivation for combining Patel with Suess would have been to use a model driven approach, incorporate temporal aspects of facial motion, and classify facial expressions, see Suess, paragraphs 27 and 65-67.
While Patal in view of Suess teach rendering the appropriate texture on the model and animating the model based on user facial movements, they do not appear to specifically teach that the three-dimensional virtual object is driven (animated) to perform a corresponding expression represented by the facial image of the person.
In the same art of avatar/model animation, Li teaches that an avatar is defined as graphical representation of a user in either two-dimensions or three-dimensions, see paragraph 27. Avatars do not have to resemble the looks of the user, and thus, while avatars can be lifelike 
It would have been obvious to one of ordinary skill having the teachings of Patel, Seuss, and Li in front of them before the effective filing date of the claimed invention to incorporate avatars as taught by Li into Patel’s modified morphable head/face model, as having an avatar (model) representative of a user and having it track the user’s facial expressions, such as described by Li was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Patel and Seuss. 

The motivation for combining Patel and Seuss with Li would have been to improve the user experience, enhance functionality, and to increase system and design flexibility, see for instance, Li, paragraph 15.
Regarding claim 5, Patel in view of Seuss in further view of Li teach the method according to claim 1 and further teach wherein the comparing, by the computer device, the facial feature points with standard feature points, to obtain a first deformation coefficient corresponding to a geometrical feature comprises: computing, by the computer device, three-dimensional coordinates corresponding to the facial feature points; and comparing, by the computer device, the obtained three-dimensional coordinates corresponding to the facial feature points with three-dimensional coordinates corresponding to the standard feature points of the neutral face, to obtain the first deformation coefficient corresponding to the geometrical feature (Model is adapted to given frontal face with the help of two geometrical transformations scaling and translation…Assuming orthographic projection, the translation vector is determined by calculating the distance between the centers of 3D face model and 2D frontal face…are corresponding points in the 2D projection of the 3D face model…Model is scaled by an amount Sx, Sy, and Sz, see Patelpage 204, B. Face model adaptation. An initial 3D morphable face model is shown in fig. 4C, see Li paragraph 65. Generally, a three-dimensional face model is represented as an array of vertices V and triangles T, see Li,paragraph 65. Each vertex is a three-dimensional point with (x,y,z) coordinates; and T includes the triangular faces that connect these vertices, see Li, paragraph 65. The shape of the face model can be changed by changing the positions of the vertices, see for instance Li, paragraph 65). The motivation to combine Patel, Seuss, and Li is the same as that which is set forth in claim 1.
wherein the comparing, by the computer device, the obtained three-dimensional  coordinates corresponding to the facial feature points with three-dimensional coordinates corresponding to the standard feature points of the neutral face, to obtain the first deformation coefficient corresponding to the geometrical feature comprises: computing, by the computer device, the three-dimensional coordinates corresponding to the standard feature points of the neutral face (Model is adapted to given frontal face with the help of two geometrical transformations scaling and translation…Assuming orthographic projection, the translation vector is determined by calculating the distance between the centers of 3D face model and 2D frontal face…are corresponding points in the 2D projection of the 3D face model…Model is scaled by an amount Sx, Sy, and Sz, see Patel page 204, B. Face model adaptation. An initial 3D morphable face model is shown in fig. 4C, see Li paragraph 65. Generally, a three-dimensional face model is represented as an array of vertices V and triangles T, see Li, paragraph 65. Each vertex is a three-dimensional point with (x,y,z) coordinates; and T includes the triangular faces that connect these vertices, see Li, paragraph 65. The shape of the face model can be changed by changing the positions of the vertices, see for instance Li, paragraph 65);
comparing, by the computer device, the obtained three-dimensional coordinates corresponding to the facial feature points with the three-dimensional coordinates, to determine change values corresponding to parts of a face; and performing processing on the determined change values to obtain the first deformation coefficient (Model is adapted to given frontal face with the help of two geometrical transformations scaling and translation…Assuming orthographic projection, the translation vector is determined by calculating the distance between the centers of 3D face model and 2D frontal face…are corresponding points in the 2D projection of the 3D face model…Model is scaled by an amount Sx, Sy, and Sz, see Patel page 204, B. Face model adaptation. An initial 3D morphable face model is shown in fig. 
	Regarding claims 8 and 15, claim 8 is the computer device and claim 15 is the non-transitory computer readable storage medium of the method claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth in claim 1. In addition, Patel in view of Seuss in further view of Li teach a computer device, comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computer device to perform a plurality of operations (see for instance, Patel, page 205, ‘Simulation Results’, Seuss, paragraph 259 and fig. 10, and Li, paragraphs 104-106) and a non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computer device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computer device to perform a plurality of operations (see for 
Regarding claims 12 and 19, claim 12 is the computer device and claim 19 is the non-transitory computer readable storage medium of the method claim 5 and are accordingly rejected using substantially similar rationale as to that which was set forth in claim 5.
Regarding claim 13, claim 13 is the computer device of the method claim 6 and is accordingly rejected using substantially similar rationale as to that which was set forth in claim 6.
Allowable Subject Matter
Claims 2, 7, 9, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to either call the examiner at 571-270-3875 or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, 






/MICHAEL J COBB/Primary Examiner, Art Unit 2613